Exhibit 10.2*

July 9, 2013

Getty Realty Corp.

125 Jericho Turnpike, Suite 103

Jericho, NY 11753

Attention: Mr. David Driscoll,

     Chief Executive Officer

Re: Request for Waiver – Note Purchase and Guarantee Agreement, dated
February 25, 2013 (the “Note Purchase Agreement”), among Getty Realty Corp. (the
“Company”), each of the Company’s Subsidiaries party thereto as guarantors (the
“Subsidiary Guarantors”), The Prudential Insurance Company of America and
Prudential Retirement Insurance and Annuity Company (the “Noteholders”)

Ladies and Gentlemen:

All capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Note Purchase Agreement.

The Company has notified the Noteholders that, based upon preliminary
calculations, it would fail to comply with the financial covenant set forth in
Sections 10.1(e) (Debt to EBITDA) of the Note Purchase Agreement (the “Financial
Covenant”) for the quarter ending June 30, 2013.

Attached hereto as Appendix A are preliminary calculations of the Financial
Covenant as of June 30, 2013.

The Company acknowledges and agrees that if it fails to comply with the
Financial Covenant, such failure would entitle the Noteholders to declare an
Event of Default under the Note Purchase Agreement and to exercise any and all
remedies available to the Noteholders thereunder, at law or in equity. The
Company further acknowledges and agrees that the occurrence of such Event of
Default would prohibit the Company from, among other things, paying the dividend
that it previously declared on May 14, 2013 (under Section 10.5(a) of the Note
Purchase Agreement), which is payable on July 11, 2013 in an amount not to
exceed $6,700,000.00 (the “Declared Dividend”).

Accordingly, the Company has requested, and the Required Holders hereby agree
that, notwithstanding the potential Event of Default that may result from
failure to comply with the Financial Covenant as described above in this letter,
the requirement under Section 10.5(a)(b) that no Event of Default (or material
Default that could reasonably be expected to result in an

 

* Confidential treatment requested for portions of this document. Portions for
which confidential treatment is requested are denoted by [***]. Material omitted
has been separately filed with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Event of Default) exists as of the date a Restricted Payment is declared or made
is hereby waived (the “Waiver”) by the Required Holders with respect to the
Declared Dividend, effective when the Waiver Conditions (as defined below) are
met, so that (upon such effectiveness) the Company shall be permitted to pay the
Declared Dividend on July 11, 2013, subject to compliance with all other terms
and conditions in the Note Purchase Agreement.

Except as set forth above, until such time as the Company has demonstrated
compliance with the Financial Covenant for the quarter ending June 30, 2013 (or
if such Financial Covenant has not been complied with, until such time as the
Event of Default resulting therefrom has been permanently waived in writing by
the Required Holders), any rights of the Company conditioned on the absence of
an Event of Default under the Note Purchase Agreement and the other Financing
Documents shall be determined as if an Event of Default exists and any
restrictions on the activities of the Company or its Subsidiaries under the Note
Purchase Agreement and other Financing Documents as a result thereof shall
apply.

The Waiver shall become effective when all of the following conditions precedent
have been met (the “Waiver Conditions”):

(a) the Company, the Subsidiary Guarantors and the Noteholders shall have
executed and delivered this letter agreement;

(b) the Bank Agent, the Required Lenders (as defined under the Bank Credit
Agreement), the Company and the Subsidiary Guarantors shall have entered into a
corresponding waiver under the Bank Credit Agreement, in form and substance
reasonable satisfactory to the Required Holders, and such waiver shall be in
full force and effect prior to or simultaneously with the effectiveness of the
Waiver; and

(c) in consideration of the Waiver, the Company shall have paid to each
Noteholder by wire transfer of immediately available funds its pro rata share of
a one-time waiver fee in the aggregate amount of $50,000.00.

In addition, the Company and the Required Holders agree that (x) until the
earliest to occur of the following: (i) the Company has demonstrated compliance
with the Financial Covenant for the quarter ending June 30, 2013 (or if such
Financial Covenant has not been complied with, until such time as the Event of
Default resulting therefrom has been permanently waived in writing by the
Required Holders), and (ii) the election by the Noteholders to charge the
Default Rate in accordance with the terms of the Note Purchase Agreement and the
Notes (provided an Event of Default exists and is continuing at the time of such
election), the Notes shall bear interest at 6.50% per annum, and (y) until such
time as the Company has demonstrated compliance with the Financial Covenant for
the quarter ending June 30, 2013 (or if such Financial Covenant has not been
complied with, until such time as the Event of Default resulting therefrom has
been permanently waived in writing by the Required Holders), without the prior
written consent of the Required Holders, the Company shall not be permitted to
acquire any Properties for a purchase price that equals or exceeds $20 million,
individually or in the aggregate.



--------------------------------------------------------------------------------

Except as expressly set forth herein, by its execution of this letter, the
Company hereby: (a) reaffirms, ratifies, confirms and acknowledges its
obligations under the Financing Documents, and agrees to continue to be bound
thereby and perform thereunder; (b) agrees and acknowledges that all such
Financing Documents and all of the Company’s obligations thereunder are and
remain in full force and effect and, except as expressly provided herein, have
not been modified; and (c) acknowledges and agrees that the Waiver provided
herein is a one-time waiver and shall not be deemed a waiver of any other
obligations of the Company or the Subsidiary Guarantors under the Financing
Documents.

The Noteholders expressly reserves all of their respective rights, powers and
remedies provided for under the Note Purchase Agreement and the other Financing
Documents, at law or in equity, whether now or hereafter existing. The Company
is further advised that nothing contained in this letter, nor in any other
communication (whether written, oral or electronic) or contact with, or conduct
by, between the Noteholders and Subsidiary Guarantors and/or the Company, shall
constitute (or be deemed to constitute or be construed as) a (i) waiver,
modification, alteration, amendment or release of any of the Noteholders’
various rights, powers or remedies against the Company, Subsidiary Guarantors or
any other party to any of the Financing Documents or pursuant to applicable law,
(ii) course of dealing obligating the Noteholders to provide any additional or
other accommodations, financial or otherwise, to the Company, Subsidiary
Guarantors or any other party to any of the Financing Documents at any time
other than those expressly set forth in the Financing Documents, or
(iii) commitment or any agreement to make a commitment with respect to any
possible waiver, amendment, consent or other modification of the terms provided
in the Financing Document. Nothing contained in this letter shall confer on the
Company, Subsidiary Guarantors or any other party to any of the Financing
Documents any right to notice or cure periods with respect to any Event of
Default (including the Event of Default that may result from the failure to
satisfy the Financial Covenant) or any action the Noteholders may take based
upon any such Event of Default.

The Company agrees that it shall pay all reasonable fees and disbursements of
the Noteholders’ counsel, Bingham McCutchen LLP, in connection with this letter
promptly upon receiving an invoice therefor.

This letter may not be amended except by a writing signed by the parties hereto.
This letter may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. A facsimile or other
electronic transmission of an executed counterpart shall have the same effect as
the original executed counterpart.

This letter shall be construed and enforced in accordance with, and the rights
of the parties shall be governed by, the law of the State of New York pursuant
to Section 5-1401 of the General Obligation Law of the State of New York.

[No Further Text On This Page]



--------------------------------------------------------------------------------

Very truly yours, THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:   /s/ Engin
Okaya Name:   Engin Okaya Title:   Vice President PRUDENTIAL RETIREMENT
INSURANCE AND ANNUITY COMPANY By:   Prudential Investment Management, Inc., as
investment manager   By:   /s/ Engin Okaya   Name:   Engin Okaya   Title:   Vice
President



--------------------------------------------------------------------------------

The Company and Subsidiary Guarantors hereby acknowledge and agree that the
waiver described herein is subject in all respects to terms of this letter,
including, without limitation, the satisfaction of the Waiver Conditions:

 

GETTY REALTY CORP., a Maryland corporation By   /s/ David B. Driscoll Name:  
David B. Driscoll Title:   President and Chief Executive Officer GETTY
PROPERTIES CORP. GETTY TM CORP. AOC TRANSPORT, INC. GETTYMART INC. LEEMILT’S
PETROLEUM, INC. SLATTERY GROUP INC. GETTY HI INDEMNITY, INC. GETTY LEASING, INC.
GTY NY LEASING, INC. GTY MA/NH LEASING, INC. GTY MD LEASING, INC. By:   /s/
David B. Driscoll Name:   David B. Driscoll Title:   President and Chief
Executive Officer POWER TEST REALTY COMPANY LIMITED PARTNERSHIP By:   Getty
Properties Corp., its General Partner By:   /s/ David B. Driscoll Name:   David
B. Driscoll Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Appendix A

[***]1

 

1  [***] indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.